ACCEPTED
                                                                                     03-17-00640-CV
                                                                                           21666564
                                                                           THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                   1/8/2018 11:17 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK




                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                              1/8/2018 11:17:59 AM
                                                                JEFFREY D. KYLE
                              January 8, 2018                         Clerk




Jeffrey D. Kyle, Clerk of the Court               via electronic notification
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

RE: Court of Appeals Number: 03-17-00640-CV
    Trial Court Case No.: 289,598-C
    City of Killeen, Texas v. Joy Worsdale, Individually and as Personal
    Representative of the Estate of Scott Worsdale, et al.

Dear Mr. Kyle:

      It is the Appellant’s intention to have attorney Sameer S. Birring argue
this case before this Court on behalf of the Appellant, the City of Killeen,
Texas, in the above-referenced matter on January 24, 2018, commencing at
1:30 p.m. We request to use Appellant’s allotted twenty minutes as follows:
ten (10) minutes for initial argument and ten (10) minutes reserved for
rebuttal.

                                      Very truly yours,




                                      LOWELL F. DENTON
                                      SAMEER S. BIRRING
Jeffrey D. Kyle, Clerk of the Court
January 8, 2018
2|Page

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has
been served upon the below named individuals as indicated, and according to the
Texas Rules of Appellant Procedure and/or via electronic notification on this the 8th
day of January, 2018:

Michael L. Scanes                                   via Electronic Notification
Benjamin C. Yelverton
Scanes & Routh, LLP
7901 Fish Pond Road, Suite 200
P.O. Box 20965
Waco, Texas 78702

Scott R. Crivelli                                   via Electronic Notification
The Carlson Law Firm
100 E. Central Texas Expressway
Killeen, Texas 76541

Aaron Speer                                         via Electronic Notification
Kane Russell Coleman & Logan, P.C.
1601 Elm St.
Dallas, Texas 75201

Steven J. Duskie                                    via Electronic Notification
Lindley, Wiley & Duskie, P.C.
500 North 10th Street
P.O. Box 1384
Killeen, Texas 76540

C. Wilson Shirley, III                       via Electronic Notification
Savrick, Schumann, Johnson, McGarr, Kaminski
 & Shirley, L.L.P.
The Overlook at Gaines Ranch
4330 Gaines Ranch Loop, Suite 150
Austin, Texas 78735
                                   __________________
                                   LOWELL F. DENTON
                                   SAMEER S. BIRRING